                                                                      Case 2:16-cv-02906-JAD-NJK Document 94
                                                                                                          95 Filed 02/05/21 Page 1 of 2



                                                                 ARIEL E. STERN, ESQ.
                                                             1   Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                             2   Nevada Bar No. 12125
                                                                 AKERMAN LLP
                                                             3   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                             4   Telephone: (702) 634-5000
                                                                 Facsimile: (702) 380-8572
                                                             5   Email: ariel.stern@akerman.com
                                                                 Email: natalie.winslow@akerman.com
                                                             6
                                                                 Attorneys for plaintiffs and counter-defendants
                                                             7   Ditech Financial LLC f/k/a Green Tree Servicing
                                                                 LLC and Federal National Mortgage Association
                                                             8
                                                                                                  UNITED STATES DISTRICT COURT
                                                             9
                                                                                                           DISTRICT OF NEVADA
                                                            10
                                                                   DITECH FINANCIAL LLC f/k/a GREEN TREE                Case No. 2:16-cv-02906-JAD-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     SERVICING LLC; FEDERAL NATIONAL
                                                                   MORTGAGE ASSOCIATION,
                      LAS VEGAS, NEVADA 89134




                                                            12                                                          MOTION TO REMOVE ATTORNEY
AKERMAN LLP




                                                                                     Plaintiff,                         FROM ELECTRONIC SERVICE LIST
                                                            13
                                                                               v.
                                                            14
                                                                   TALASERA        AND          VICANTO
                                                            15     HOMEOWNERS' ASSOCIATION; NEVADA
                                                                   ASSOCIATION SERVICES, INC.; and DUTCH
                                                            16     OVEN COURT TRUST,
                                                            17              Defendants.
                                                            18     DUTCH OVEN COURT TRUST,

                                                            19                       Counterclaimant,

                                                            20                 v.

                                                            21     DITECH FINANCIAL LLC f/k/a GREEN TREE
                                                                   SERVICING LLC; and FEDERAL NATIONAL
                                                            22     MORTGAGE ASSOCIATION,

                                                            23                       Counter-defendants.

                                                            24

                                                            25   TO:          ALL PARTIES, AND THEIR COUNSEL OF RECORD:
                                                            26                PLEASE TAKE NOTICE that Rex D. Garner, Esq. is no longer associated with the law firm
                                                            27   of Akerman LLP and requests that Mr. Garner be removed from the service list.
                                                            28
                                                                                                                    1
                                                                 56364568;1
                                                                      Case 2:16-cv-02906-JAD-NJK Document 94
                                                                                                          95 Filed 02/05/21 Page 2 of 2




                                                             1                Akerman LLP continues to serve as counsel for plaintiffs and counter-defendants Ditech

                                                             2   Financial LLC f/k/a Green Tree Servicing LLC and Federal National Mortgage Association. in this

                                                             3   action. All items, including, but not limited to, pleadings, papers, correspondence, documents and

                                                             4   future notices in this action should continue to be directed to Ariel E. Stern, Esq. and Natalie L.

                                                             5   Winslow, Esq.

                                                             6                DATED this 5th day of February, 2021

                                                             7                                                  AKERMAN LLP
                                                             8                                                  /s/ Natalie L. Winslow, Esq.
                                                             9                                                  ARIEL E. STERN, ESQ.
                                                                                                                Nevada Bar No. 8276
                                                            10                                                  NATALIE L. WINSLOW, ESQ.
                                                                                                                Nevada Bar No 12125
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                  1635 Village Center Circle, Suite 200
                                                                                                                Las Vegas, Nevada 89134
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13                                                  Attorneys for Plaintiff Deutsche Bank National Trust
                                                                                                                Company, as Trustee for Holders of the GSAA Home
                                                            14                                                  Equity Trust 2006-4
                                                            15
                                                                                                                         IT IS SO ORDERED.
                                                            16
                                                                                                                         ___________________________________
                                                            17                                                           UNITED STATES MAGISTRATE JUDGE
                                                            18
                                                                                                                               February 5, 2021
                                                                                                                         DATE:_____________________________
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                     2
                                                                 56364568;1
